Citation Nr: 1747024	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  13-00 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for a left knee disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Miranda Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 2002 to October 2006.

This matter comes to the Board of Veteran's Appeals (Board) on appeal from the July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In January 2015, the Veteran testified before the undersigned Veterans Law Judge at a hearing held at the RO, which was chaired by the undersigned.  A transcript of that hearing has been associated with the claims file.  

The Board previously remanded this issue in March 2015 for further development.


FINDINGS OF FACT

1.  The Veteran was scheduled for a VA examination in June 2016 in relation to his claim for an increased rating for left knee disability; he failed to report for the June 2016 VA examination and has not shown good cause for doing so.

2.  Entitlement for a rating in excess of 10 percent for a left knee disability cannot be established without the scheduled examination.


CONCLUSION OF LAW

The Veteran's claim of entitlement to a rating in excess of 10 percent for a left leg disability, is denied as a matter of law, as he failed to report without good cause to a scheduled VA examination. 38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.655 (b) (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument). 

VA regulations provide that individuals for whom examinations have been authorized and scheduled are required to report for such examinations, and that there are consequences of a claimant's failure to attend scheduled medical examinations without good cause.  38 C.F.R. §§ 3.326 (a), 3.655.  Under 38 C.F.R. § 3.655, when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record. When the examination was scheduled in conjunction, with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied. 38 C.F.R. § 3.655 (b)(2016). VA regulations define an original claim as an initial application on a form prescribed by the Secretary. 38 C.F.R. § 3.160 (b) (2016).

The Veteran's June 2010 claim for an increased rating is not an initial increased rating claim.  He was granted service connection for a left knee disability in March 2008 and filed for an increased rating in June 2010.  As such, his present appeal would fall squarely within the purview of an examination scheduled for a claim for increase. See 38 C.F.R. § 3.655 (b) (2016).

When a veteran misses a scheduled examination in conjunction with a claim for increased compensation, the Board must consider (1) whether the examination was necessary to establish entitlement to the benefit sought, and (2) whether the veteran lacked good cause to miss the scheduled examination.  Turk v. Peake, 21 Vet. App. 565, 569  (2008).

In March 2015, the Board issued a remand to schedule the Veteran for a VA examination to determine the severity of his service connected left knee disability.  It was noted that there was conflicting evidence with respect to the nature and severity of his knee disability.  Reference was made to elements of a non-service connected knee disability and the need to differentiate symptoms, if possible.

An examination was scheduled for June 2016, for which he failed to report.  A representative from the VA treatment facility contacted the Veteran, who indicated that he was refusing the examination and accepting his current combined disability rating.  The Veteran has not demonstrated good cause for his failure to report nor a willingness to appear for the examination. The Veteran's statements in the record and the evidence as a whole have been very carefully considered.

The claims folder contains a VA compensation and pension examination inquiry and the address shown is exactly the same as the Veteran's last address of record.  See 38 C.F.R. § 3.1 (q).  This was an updated address. While the record contains a compensation and pension examination inquiry, the Board acknowledges that it does not contain a copy of the actual notice sent to the Veteran regarding the scheduling of the VA examination.  There is no indication from the record that such a notice was not sent to the Veteran.  In the absence of clear evidence to the contrary, the law presumes the regularity of the administrative process.  Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  

Furthermore, even after being advised of his failure to report and potentially adverse results it could have on his appeal (see Supplemental Statement of the Case dated September 2016), the Veteran has not asserted that he did not receive notice of the scheduled examination nor provided an explanation for his failure to report. His representative even responded later in September 2016 that the Veteran had nothing to add, and that he wished for his appeal to be forwarded to the Board for a decision.  It is also noted that the Veteran was contacted in June 2016 with respect to his unwillingness to appear for an examination, and that the Veteran reported at that time that he was satisfied with his overall award of compensation, which is a 50 percent combined schedular rating.  Such conveys not only the Veteran's acknowledgment that he failed to report for the examination but also his overall acceptance of the current rating.

The Court of Appeals for Veterans Claims has held, "[t]he duty to assist in the development and adjudication of a claim is not a one-way street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  "If a [claimant] wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). See also Olson v. Principi, 3 Vet. App. 480, 483 (1992).

The criteria for a denial based on application of 38 C.F.R. § 3.655 have been met and the claim must be denied pursuant to the operative regulation. 38 C.F.R. § 3.655 (b)(2016).  This action is nondiscretionary on the Board's part as evidenced by use of the word "shall" in the regulation.  Where, as here, the regulation is dispositive, the claim must be denied because of lack of entitlement under the law. See Sabonis v. Brown, 6 Vet.App. 426 (1994). 

Accordingly, the claim is denied.  In the future, the Veteran is more than welcome to submit a new claim for an increased rating based on a change in the severity of his service connected disabilities. 


ORDER

Entitlement to a rating in excess of 10 percent for a left leg disability is denied.



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


